NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES R. STEIN; CAROL A. STEIN,                 No.    16-35249

                Plaintiffs-Appellants,          D.C. No. 3:14-cv-00432-CWD

 v.
                                                MEMORANDUM*
CREEKSIDE SENIORS L.P.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                   Candy W. Dale, Magistrate Judge, Presiding**

                         Submitted September 26, 2017***

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      James R. Stein and Carol A. Stein appeal pro se from the district court’s

summary judgment in their action alleging claims under the Fair Housing Act

(“FHA”) and Rehabilitation Act. We have jurisdiction under 28 U.S.C. § 1291.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. DuBois v. Ass’n of Apartment Owners of 2987 Kalakaua, 453

F.3d 1175, 1178 (9th Cir. 2006). We may affirm on any basis supported by the

record, Thompson v. Paul, 547 F.3d 1055, 1057-59 (9th Cir. 2008), and we affirm.

      Summary judgment was proper on the Steins’ claim that defendant failed to

accommodate Mr. Stein’s disability in relation to the secondary exit because the

Steins failed to raise a genuine dispute of material fact as to whether the secondary

exit was related to Mr. Stein’s disability. See Dubois, 453 F.3d at 1179 (elements

of failure-to-accommodate claim).

      The district court properly granted summary judgment on the Steins’ claims

that defendant otherwise failed to accommodate Mr. Stein’s disability in relation to

the no-smoking policy, written assignment of a parking space, and installation of

HUD compliant reinforcements on a shower grab bar because the Steins failed to

raise a genuine dispute of material fact as to whether their requests were reasonable

or necessary. See Giebler v. M & B Assocs., 343 F.3d 1143, 1155-57 (9th Cir.

2003) (discussing causation and reasonableness in an FHA request for

accommodation).

      The district court properly granted summary judgment on the Steins’

retaliation claim under the FHA because the Steins failed to raise a genuine dispute

                                          2                                   16-35249
of material fact as to whether defendant subjected them to an adverse action. See

Walker v. City of Lakewood, 272 F.3d 1114, 1128 (9th Cir. 2001) (setting forth

elements of a retaliation claim under the FHA).

      The district court did not abuse its discretion in denying the Steins’ motion

to compel discovery because the Steins failed to establish that the denial resulted in

actual and substantial prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (setting forth standard of review and explaining district court’s broad

discretion to deny discovery).

      We reject as without merit the Steins’ contention that the district court was

biased.

      The Steins “motion to transmit several physical exhibits” (Docket Entry No.

14) is denied.

      AFFIRMED.




                                          3                                    16-35249